The Chancellor
said that Berry was entitled to a reasonable compensation for the maintenance of this child. That though his wife had some estate, yet Berry was under no obligation to maintain him, and now that this money or part of it has fallen to this child by the first husband, it was not more than equitable that Berry should be allowed for his maintenance; for if the land sold to Coston had been retained, Berry would have been tenant by the curtesy, and the children of the wife would have had nothing till after his death. This money was raised from that land sold, and the child, is now able to pay. He referred to 1 Bro.C.C. 208 and East [-] 2 and said that was without this equitable circumstance in favor of Berry. He was of opinion that Berry ought to receive reasonable satisfaction. The account was corrected by striking out the charges for interest and for commissions, and by reducing the maintenance for the four first years to thirty-two dollars per annum.

 Blank in manuscript.